DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Preliminary Amendment, filed on January 14, 2022, has been received and made of record. the specification and claims 3, 6, 7, 10, and 17-20 have been amended.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 15, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0224720 to Pan et al. (hereinafter “Pan”).
Regarding claim 1, Pan teaches a system comprising an image capture device (e.g., figs. 1-3) including a mother lens (e.g., fig. 1, element 300; [0060]) and an image sensor (e.g., fig. 3, element 201; [0080]) configured to detect light incident through the mother lens (figs. 1 and 3; [0080]), an accessory lens structure (e.g., figs. 1 and 3, element 100; [0060]) including an accessory lens (e.g., fig. 3, element 104; [0072]) and a retaining mechanism (e.g., fig. 3, element 160; [0060-62]) configured to fasten the accessory lens in a position covering the mother lens in a first arrangement (e.g., fig. 3) and configured to disconnect the accessory lens from the image capture device in a second arrangement (e.g., fig. 1), wherein the accessory lens augments optical properties of a lens stack over the image sensor that includes the mother lens when the retaining mechanism is in the first arrangement (e.g., fig. 3), a non-volatile memory storing more than two bits of data that is integrated in the accessory lens structure (e.g., fig. 3, element 326; [0075-76]), and a processing apparatus that is integrated in the image capture device (e.g., fig. 3, element 252; [0079], [0091]) and configured to receive data that is stored in the non-volatile memory when the retaining mechanism is in the first arrangement (e.g., [0094], [0100]).  
Regarding claim 2, Pan teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the non-volatile memory stores at least one of an identifier of the accessory lens (e.g., [0075]), calibration data of the accessory lens, or optical parameters of the accessory lens.  
Regarding claim 3, Pan teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the system further comprising a communication interface that is integrated in the accessory lens structure (e.g., fig. 3, element 150; [0075-77]), wherein the processing apparatus is configured to receive data stored in the non-volatile memory as signals transmitted via the communications interface (e.g., [0077], [0100]).  
Regarding claim 5, Pan teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein the communications interface includes one or more electrical conductors configured to contact one or more corresponding electrical conductors on the image capture device when the retaining mechanism is in the first arrangement (e.g., figs. 3 and 4; [0077], [0100], and [0110-0129]).  
Regarding claim 7, Pan teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the processing apparatus is configured to automatically detect when the retaining mechanism is in the first arrangement (e.g., [0120-129], mounting detection).  
	Regarding claim 9, Pan teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 7, supra) including teaching wherein the processing apparatus is configured to responsive to detecting that the accessory lens structure has been mounted (e.g., [0120-129], via mounting detection signal), automatically identify the accessory lens from among a set of multiple supported accessory lenses (.e.g., [0155], compatibility determination).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Japanese Patent Publication No. 2018-036354 to Ozawa (machine translation provided).
Regarding claim 4, Pan teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 3, supra) except for being found by the Examiner to expressly disclose wherein the communications interface includes a radio-frequency identification tag and the image capture device includes a radio-frequency identification reader configured to read signals from the radio-frequency identification tag.  
	Nevertheless, Ozawa teaches using a communications interface including a radio-frequency identification (RFID) tag communicating to a radio-frequency identification reader configured to read signals from the radio-frequency identification tag in order to communicate lens data when switching lenses on a lens mount ([0030-32], [0058]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed an RFID as disclosed by Ozawa with the system as taught by Pan as a way to communicate lens data without requiring a physical connection point that may be prone to damage due to physical exposure to elements, etc.; this could also reduce the number of connection points, reducing the possible number of physical failure points.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Examiner’s Official Notice.
Regarding claim 8, Pan teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 7, supra) except for being found by the Examiner to expressly disclose wherein the processing apparatus is configured to responsive to detecting that the accessory lens structure has been mounted, prompt a user, via a user interface, to confirm a lens configuration change.  It is noted that the processing apparatus detects that the accessory lens structure has been mounted (e.g., [0120-129]).  
Nevertheless, Official Notice is taken regarding the well-known practice of providing a prompt to a user, via a user interface, to a system user to confirm an action; a concept that is well-known and accepted in the electronic arts.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied this well-known concept to Pan, resulting in a user being prompted via a user interface to confirm a lens change in order to provide a situation where lens information associated with a particular lens, and all related repercussions, could be held for change in the processor until confirmed; thus saving processing power, time, power, having to reload in the event of accidental change, etc.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a system comprising an image capture device including a mother lens and an image sensor configured to detect light incident through the mother lens, an accessory lens structure including an accessory lens and a retaining mechanism configured to fasten the accessory lens in a position covering the mother lens in a first arrangement and configured to disconnect the accessory lens from the image capture device in a second arrangement, wherein the accessory lens augments optical properties of a lens stack over the image sensor that includes the mother lens, such that a field of view of the lens stack is projected as a circle within a detectable area of the image sensor, when the retaining mechanism is in the first arrangement, and a processing apparatus that is integrated in the image capture device and configured to: access an image captured using the image sensor when the retaining mechanism is in the first arrangement, apply an electronic image stabilization rotation to the image to obtain a stabilized image, and crop the stabilized image to a rectangular output image from within the circle.
Regarding claims 15-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method comprising automatically detecting that an accessory lens structure has been mounted to an image capture device including a mother lens and an image sensor configured to detect light incident through the mother lens, such that an accessory lens of the accessory lens structure is positioned covering the mother lens, responsive to detecting that the accessory lens structure has been mounted, automatically identifying the accessory lens from among a set of multiple supported accessory lenses, accessing an image captured using the image sensor when the accessory lens structure is positioned covering the mother lens, determining a warp mapping based on identification of the accessory lens, applying the warp mapping to the image to obtain a warped image, and transmitting, storing, or displaying an output image based on the warped image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
Regarding the use of Official Notice, the Examiner notes to Applicant that, when formulating a response or reply in relation to the use of Official Notice, "to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (emphasis added). See MPEP §2144.03.  Further, If applicant does not traverse the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, the Examiner will indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the Examiner’s assertion of Official Notice or that the traverse was inadequate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 11,477,356 to Ikeda et al. teaches an image circle projected within an image sensor area as well as cropping image data.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697